Citation Nr: 1602484	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than May 28 1998, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 50 percent rating, effective October 29, 1999.  The Veteran appealed the assigned effective date for service connection.  

By May 2014 decision, the Board granted an earlier effective date of May 28, 1998, for service connection for PTSD.  The Veteran appealed the Board's May 2014 decision (to deny an effective date earlier than May 28, 1998) to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted the Joint Motion for Remand (JMR), vacated the May 2014 Board decision to deny entitlement to an effective date earlier than May 28, 1998, for the grant of service connection for PTSD, and remanded the claim to the Board for readjudication in accordance with the JMR.  


REMAND

The Veteran contends that he should be entitled to a grant of service connection for PTSD, effective prior to May 28, 1998.  In the JMR noted above, the parties agreed that the Board erred insofar as it failed to obtain a medical opinion to determine when Veteran's PTSD symptoms first manifested.  The parties agreed that remand was required case because the determination of when PTSD symptoms first manifested is a medical question that requires a medical opinion.  Therefore, pursuant to the JMR, a VA medical opinion shall be obtained so as to determine when the Veteran's PTSD symptoms first manifested.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims folder to an appropriate VA examiner (an examination is not required).  The examiner must review the claims folder and note that such review was accomplished.  The examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD symptoms first manifested prior to May 28, 1998, and, if so, provide an opinion as to the approximate date the Veteran's PTSD symptoms first manifested.  The examiner should provide a complete rationale for all conclusions reached.  If an opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify, and explain why this is so.

2. Thereafter, adjudicate the issue on appeal.  If any benefit sought is not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

